EXHIBIT 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 12th day of November, 2012, by and between
Christopher R. Reidy (hereinafter referred to as “Executive”), and Automatic
Data Processing, Inc. (hereinafter referred to as the “Company”).
 
In exchange for the mutual promises contained herein, Executive and the Company,
intending to be bound hereby, covenant and agree as follows:
 
1.           Executive’s employment with the Company will terminate at the close
of business on January 2, 2013 (the “Separation Date”).   Effective November 2,
2012, Executive ceased to be an officer of the Company.  The letter agreement,
dated August 1, 2006 (the “2006 Employment Agreement”), between the Company and
Executive, shall have no further force and effect and is hereby superseded in
its entirety by this Agreement.
 
2.           The Company and Executive further agree to the following:
 
(a)         The Company will pay Executive a separation payment in the total
gross amount of $571,200.    This separation payment shall be paid out in 12
equal monthly installments of $47,600 per month (the “Monthly Installments”)
between the Separation Date and the one year anniversary of the Separation
Date.   The Monthly Installments shall be made on the Company’s regular monthly
pay dates.
 
(b)         A payment of $457,000, which is the equivalent of one times the
Executive’s target annual bonus for FY’13, shall be paid on the Company’s
regular January 2013 pay date.
 
(c)         The Company shall pay Executive the cash value of the equivalent of
13,000 shares of ADP common stock, based on the per share closing trading price
of ADP common stock on the Separation Date.   Such payment shall be made within
20 business days of the Separation Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The Company will pay Executive for his accrued and unused vacation
as of the Separation Date.
 
(e)           The Company will reimburse Executive for outstanding expenses
properly incurred through the Separation Date that are submitted to the Company
no later than the third business day following the Separation Date.   All such
expenses will be reimbursed in accordance with the Company’s existing policy.
 
(f)           The Company will allow Executive to keep the car leased to him by
the Company and will arrange for the transfer of title into Executive’s
name.  Executive will procure his own insurance coverage and will be fully
responsible for any State sales taxes, registration fees and any other transfer
fees owing upon such transfer, less any sales taxes attributable to the portion
of the vehicle for which Executive made a contribution at the time the vehicle
was leased.  Michael Beiger, Sr. Director Global Fleet Management, will
coordinate the details of such transfer with Executive.  The Company may
withhold any tax (or other governmental obligation) arising as a result of the
transfer of ownership to Executive of the car as a condition to such
transfer.  Withholding and other taxes arising out of the transfer of ownership
to Executive of such car shall be deducted from Executive’s accrued and unpaid
salary as of his date of separation or from any other amounts to which Executive
is entitled, to the extent Executive’s salary accrual exceeds such withholding
obligation.
 
(g)           Executive will have access to a 12-month outplacement assistance
program selected by the Company and at the Company’s expense, commencing on the
Separation Date.
 
(h)           Executive’s welfare benefits (medical, dental, vision, wellness,
life, long-term disability, Flexible Spending Accounts (“FSA”), Accidental Death
& Dismemberment Insurance, Business Travel Accident Insurance, Personal Accident
Insurance and any other welfare benefits the Company may provide) will terminate
effective the Separation Date.  This paragraph (h)
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
shall not be deemed to affect the conversion rights under any life insurance
plans.  Executive will have the right to continue medical, dental, prescription
drug, vision and FSA benefits as permitted by law under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) and will not incur a break in service if he
elects COBRA.  Executive will be separately notified of conversion privileges,
if any, for Executive’s other health and welfare benefits.  Unless otherwise
specifically stated herein, nothing in the Agreement constitutes a waiver of any
claim for health or long term disability benefits that accrue prior to the
Separation Date.  Such claims will be processed according to the terms and
conditions of the controlling plan documents.  Those plans have not been
modified in any way by the Agreement.
 
(i)           Executive agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options or
restricted stock previously granted to Executive (the “Stock Agreements”), and
that any non-competition period, as defined in any such Stock Agreements, shall
not terminate until 24 months after the Separation Date.  All outstanding
unvested ADP stock options previously granted to Executive will continue to vest
through the one year anniversary of the Separation Date.  Executive may exercise
all vested ADP stock options within 24 months of the Separation
Date.  Notwithstanding the foregoing, all vested stock options must be exercised
prior to their original expiration date, regardless of the exercise periods set
forth herein.  All vested stock options that are not exercised within the time
periods set forth above will be cancelled.
 
(j)           Executive understands and acknowledges that for a period of six
(6) months following his last date of active employment he will continue to be a
“Restricted Person” as such term is used in the Company’s Insider Trading
Policy, and he will continue to abide by all rules and limitations applicable
thereunder to Restricted Persons.
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(k)           For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Executive will be considered a
terminated employee as of the Separation Date.  As such, contributions, vesting,
matches and other service based benefits, rights and features accorded to
employees have terminated as of the close of the Separation Date.   For the
purpose of clarity, Executive shall be entitled to a Company match of any
contributions made by Executive to the Automatic Data Processing, Inc.
Retirement and Savings Plan through the end of calendar 2012.  All the terms and
conditions of the Plans will be governed by the controlling plan documents.  The
Plans have not been modified in any way by the Agreement.
 
(l)           Executive’s participation in the Automatic Data Processing, Inc.
Amended and Restated Employees’ Savings-Stock Purchase Plan (the “Purchase
Plan”) will end as of the Separation Date.  Executive shall be issued stock
and/or reimbursed for  payments made to the Purchase Plan in accordance with its
terms.
 
(m)           Executive was previously granted time-based restricted shares of
ADP common stock.   Executive will be entitled to keep any such shares of
time-based restricted stock scheduled to vest prior to the one-year anniversary
of the Separation Date in accordance with the original vesting schedule
applicable to such shares.    Shares of time-based restricted stock scheduled to
vest after the one-year anniversary of the Separation Date will be returned to
the Company and cancelled.    Executive acknowledges that for income tax
purposes, any applicable withholding tax obligations with respect to such shares
shall be satisfied on the Separation Date by the Company by reducing the number
of shares otherwise deliverable to Executive by the number of such shares having
a fair market value on the date thereof equal to such withholding tax
obligation.
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(n)           Executive was awarded a grant of 13,000 shares of ADP common stock
under the Company’s Performance-Based Restricted Stock program (“PBRS Program”)
for FY’12, with restrictions scheduled to lapse on March 4, 2013, pursuant to
the execution of a Restrictive Covenant (as defined in paragraph 2(o)
below).  The target grant to Executive of 13,000 shares of ADP common stock
under the PBRS Program for FY’13 are hereby forfeited in accordance with the
terms of the PBRS Program.   Executive will be entitled to keep the 13,000 FY’12
PBRS Program shares that were awarded to him in accordance with the original
vesting schedule.   Executive acknowledges that for income tax purposes, any
applicable withholding tax obligations with respect to such FY’12 PBRS Program
shares shall be satisfied on the Separation Date by the Company by reducing the
number of shares otherwise deliverable to Executive by the number of such shares
having a fair market value on the date thereof equal to such withholding tax
obligation.  All other terms and conditions of the PBRS Program shall remain in
effect.
 
(o)           Any use of the term “Restrictive Covenant” in the Agreement shall
mean any non-competition, non-solicitation, non-disparagement, non-disclosure or
confidentiality obligations reflected in the provisions of this Agreement or any
other agreement with the Company that Executive has entered into, or any Company
plan, policy or arrangement that applies to Executive.  If Executive violates
any Restrictive Covenant prior to either the payment of any amounts under this
Agreement or the vesting of any rights or lapsing of any restrictions on any ADP
equity as described hereunder (and as further set forth in paragraph 2(p)
hereunder specifically regarding the SORP), then, in addition to the exercise of
any other rights Company may have as a consequence of such breach, Executive
will have immediately forfeited the receipt of any cash payments otherwise owing
hereunder as well as the benefit of the vesting of any
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
rights or lapsing of any restrictions on any ADP equity Executive would
otherwise expect to receive hereunder.
 
(p)           Executive is a “Participant” as defined in the Automatic Data
Processing, Inc. Amended and Restated Supplemental Officers Retirement Plan (the
“SORP”).  Executive’s benefits under the SORP shall be determined in accordance
with, and under the terms of, the SORP.  Among other things, the SORP provides
that if a Participant violates the non-competition provisions of any agreement
he has entered into with the Company within 24 months after the Separation Date,
such Participant shall forever and irrevocably forfeit all benefits otherwise
due him under the terms of the SORP.  The SORP will not have been deemed
modified in any way by this Agreement.  For purposes of the 24-month
non-competition provision under the SORP, Executive shall be considered to have
terminated employment with the Company as of the Separation Date.
 
(q)           Executive’s heirs, representatives, assigns or estate shall be
entitled to any payments pursuant to paragraph 2 of this Agreement in the event
of Executive’s death, for any period subsequent to Executive’s death.
 
(r)           The Company shall withhold from any payment made under this
Agreement any applicable federal, state and local taxes and social security
taxes, as well as any other standard deductions.
 
3.            Executive and the Company (which, for purposes of this paragraph
3, shall include any of the Company’s affiliates), agree to the following with
the provisio exceptions herein also applying to any similar restrictive
covenant:
 
(a)           Executive agrees to notify Dermot O’Brien, ADP’s CHRO, of his
intent to accept any offer of employment commencing prior to the second
anniversary of the Separation Date for the purpose of confirming that commencing
such employment will not otherwise violate a
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Restrictive Covenant.    Executive agrees to inform Mr. O’Brien of (i) the
entity making such offer (including the name of the ultimate corporate parent
entity, if the entity making the offer is a subsidiary or division with a
different name from the ultimate parent company), and (ii) the scope of duties
and title of the position to be filled, both by telephone (973-974-5000) and in
writing to One ADP Boulevard, M/S 427, Roseland, NJ 07068.    Mr. O’Brien will
undertake to respond to Executive’s notice within two business days of receipt
of Executive’s written notice.
 
(b)           Executive agrees that he will not, at any time after the date
hereof, use or disclose to any person, corporation, partnership or other entity
whatsoever, any confidential information, trade secrets or proprietary
information of the Company, its vendors, licensors, marketing partners, clients
or prospects learned by Executive during his employment and/or any of the names
and addresses of clients and prospects of the Company, provided that Executive
may comply with legal process in accordance with the notice provisions as set
forth in paragraph 3(k) below.
 
(c)           Executive agrees that all books, handbooks, manuals, files,
papers, memoranda, letters, facsimile or other printed, electronic or audio
communications that he has in his possession that were created, written,
authorized, signed, received, sent or transmitted during his employment or that
are in any way related to the Company or any of its business activities remain
the property of the Company and have not been removed from and/or have been
returned to the Company’s offices.
 
(d)           Executive agrees, on or before the Separation Date, to return all
property belonging to the Company, including but not limited to any personal
computers or laptops, any tablet devices, any telephones and any other
electronic equipment, as well as any associated software, whether issued by the
Company to Executive for home or office use.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           From the Separation Date through the second anniversary of the
Separation Date, Executive will not, directly or indirectly, hire, solicit or
encourage to leave the Company’s employ any employee of the Company or hire any
former employee of the Company within one year after the date such person ceased
to be an employee of the Company.
 
(f)           From the Separation Date through the second anniversary of the
Separation Date, Executive will not, directly or indirectly, become or be
interested in, employed by, or associated with in any capacity, any person,
corporation, partnership or other entity whatsoever (a “Person”) engaged in any
aspect of the Company’s businesses or businesses the Company had formal plans to
enter on the Separation Date, in a capacity which is the same or similar to any
capacity in which Executive was involved during the last two years of his
employment by the Company.   After the Separation Date, however, nothing shall
prevent Executive from owning, as an inactive investor, securities of any
competitor of the Company which is listed on a national securities
exchange.  Furthermore, after the Separation Date, Executive may become employed
in a separate, autonomous division of a corporation or other entity, provided
such division is not a competitor of the Company.
 
(g)           From the Separation Date through the second anniversary of the
Separation Date, Executive will not, on his behalf or on behalf of any other
Person, directly or indirectly, solicit, contact, call upon, communicate with or
attempt to communicate with any Person that was a client or a bona fide
prospective client of the Company before the Separation Date in an effort to
sell, license or lease any software or service competitive or potentially
competitive with any software or services sold, licensed, leased, provided or
under development by the Company during the two-year period prior to the
Separation Date.
 
(h)           Executive agrees that he shall not disparage or induce or
encourage others to disparage the Company, its services, products or any of its
current or former affiliates, members,
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
offices, directors, employees or agents.  The foregoing shall not be violated by
actions to enforce this Agreement or compliance with legal process or
governmental inquiry provided Executive follows  the notice provisions as set
forth in paragraph 3(k) below.
 
(i)           Executive agrees that a violation of any Restrictive Covenants,
including the foregoing covenants set forth in this paragraph 3, will cause
irreparable injury to the Company.  Accordingly, the Company shall be entitled,
in addition to any other rights and remedies it may have at law or in equity
(including, without limitation, those specifically set forth in paragraphs 2(o)
and 2(p) above), to an injunction enjoining and restraining Executive from doing
or continuing to do any such act.
 
(j)           Executive agrees to reasonably cooperate with the Company, and to
provide all information and sign any corporate records and instruments that the
Company may hereafter reasonably request with respect to any matter involving
his present or former relationship with the Company (including any direct or
indirectly held subsidiaries), the work he has performed, or any present or
former employees or clients of the Company.
 
(k)           Executive agrees that if he is served with a subpoena or court
order to testify (including but not limited to any such subpoena covered by
paragraph 7(d) below) with respect to any matter involving his present or former
relationship with the Company, the work he has performed, or present or former
employees or clients of the Company, he shall, within 5 days of receipt of such
subpoena or court order, notify the “Company”, c/o Automatic Data Processing,
Inc., One ADP Boulevard, Roseland, New Jersey 07068, Attention: General
Counsel.  If Executive does not provide such notice based upon written advice
from his legal counsel that he is not legally permitted to provide such notice
to the Company, Executive agrees that he will request that the person, entity,
court or agency serving such subpoena or court order provide notice consistent
with this paragraph 3(k).
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
(l)           The parties agree that this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey.   The parties
agree that the Federal or State courts sitting in Newark, New Jersey shall have
exclusive jurisdiction over the parties with respect to any dispute arising
under or in connection with the Agreement, and the parties further agree to
waive a trial by jury.  The parties agree that if any part or any provision of
the Agreement is determined to be invalid or unenforceable under applicable law
by a court of competent jurisdiction, that part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of said provision or the remaining provisions of the
Agreement.
 
4.           Executive agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel with respect to, any prior, subsequent or
other failure by Executive to perform his obligations under the Agreement.
 
5.           Executive acknowledges that this is the entire agreement between
the parties concerning the subject matter hereof.  Executive acknowledges that
there are no representations by the Company, oral or written, not set forth in
the Agreement upon which he relied in signing the Agreement.
 
6.           Section 409A:
 
(a)          The intent of the parties is that payments and benefits under this
Agreement comply with or will be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A.  For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”
 
(c)           The parties agree and acknowledge that on Executive’s Separation
Date, Executive will be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) and any payment or the provision of any benefit that
is considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service” which would otherwise be made or provided
during the six (6) month period following Executive’s separation from service
shall instead be made or provided, in lump sum, on the first business day
following the date which is the earlier of (A) the expiration of the six (6)
month period measured from the date of Executive’s “separation from service,”
and (B) the date of Executive’s death.  Any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
 
(d)           With respect to the payment or provision of any benefit
constituting nonqualified deferred compensation subject to Section 409A (i) all
expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
eligible for reimbursement in any other taxable year, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.
 
(e)           For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
(f)           Nothing contained in this Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
and none of the Company, its direct or indirect parents, subsidiaries or
affiliates or any of their stockholders, employees or representatives shall have
any liability to Executive with respect thereto.
 
7.           Release:
 
(a)          In consideration for the above, Executive (including any family
members, agents, successors or assigns whose claim is based in whole or part on
a Claim, as defined below) agrees to forever release, acquit and discharge
Automatic Data Processing, Inc. and all its subsidiaries, affiliates, divisions
and its and their employees, officers, directors, agents, carriers, and
shareholders and its and their predecessors, successors and assigns
(“Releasees”) from and against all claims, actions and causes of action, of
every kind, nature and description without limitation, whether created by any
constitution, statute, common law, regulation, municipal ordinance, executive
order, contract, duty or obligation arising from any source which exist as of
the date Executive signs the Agreement (“Claims”).  This release includes all
Claims arising under all federal, state and local employment discrimination
statutes, ordinances or regulations including but not limited to, Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Rehabilitation Act, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, the Labor Management Relations Act,
the Sarbanes Oxley Act, the Health Insurance Portability and Accountability Act,
the Occupational Safety and Health Act, and the Employee Retirement Income
Security Act, and all other sex, sexual orientation, marital status, religion,
race, national origin, veterans’, disability, age discrimination, whistleblower
and anti-retaliation laws, including but not limited to, the New Jersey
Conscientious Employee Protection Act, and the New Jersey Law Against
Discrimination.  Executive expressly waives all rights he may have under such
laws, and under any amendments thereto, any claims based on contract, tort,
public policy, or any principle of law or equity, and any claim for money,
damages, attorneys’ fees, costs, and injunctive or other relief.
 
(b)          Except as set forth herein, Executive acknowledges, represents and
warrants that the Company owes him no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement.  Executive further acknowledges that
except as provided for herein, the Company shall not have any obligation to him
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees (except as provided below with respect to
indemnification), car allowance, use of a Company car, stock, stock options,
restricted stock, stock purchase plan, pension, medical, life, short-term
disability, long-term disability or other insurance, ERISA benefits, severance
or any obligation set forth in any agreement of employment or other agreement
with the Company, whether such agreement is express or implied, including the
2006 Employment Agreement.   The Company agrees that Executive is not releasing
any claims or rights he may have for indemnification under state or other law or
the charter, articles, or by-laws of the Company and its affiliated companies,
or under any
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when he was a director or officer of the Company or any affiliated
company (including in each case and among other things any associated rights to
attorneys’ fees), provided that Executive will not be entitled to assert, and he
hereby waives, any claim for such indemnification and/or insurance coverage if
and to the extent it would compensate him for any amounts owed to the Company
under paragraph 7(c)(ii).
 
           (c) (i) Executive warrants that as of the date hereof (A) he has not
filed any Claim against Releasees and (B) he is unaware of any conduct by any
Releasees that he reasonably believes could form the basis of a material claim
against the Releasees, other than those matters which may have been previously
discussed with members of the Company’s legal department in connection with any
pending or threatened litigation.
 
(ii) A breach of paragraph 7(c)(i) shall entitle the Releasees to be indemnified
and held harmless for any losses, including attorneys fees, as a consequence of
such breach, provided the affected Releasee or Releasees shall have notified
Executive in writing prior to the third anniversary of this Agreement of a loss
or a claim against Releasees arising out of a breach of paragraph 7(c)(i), and
provided further that Executive’s indemnification obligations hereunder shall be
limited to the aggregate amount to be paid to Executive under paragraphs 2(a),
2(b) and 2(c) hereunder.   Releasees shall retain control of the defense and
settlement of any third party claims against Releasees that are the subject of
indemnification hereunder.
 
 (d)           This release of all Claims shall not be construed to prohibit
Executive from cooperating with the Equal Employment Opportunity Commission
(“EEOC”) in an investigation by the EEOC of any matter, or responding to any
subpoena or other lawfully issued process in
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
any such investigation, except that Executive waives any monetary recovery in
any lawsuit filed by the EEOC on behalf of Executive or a class in which he
would otherwise be a member.
 
8.           Notification of Rights:
 
(a)           Executive has twenty-one days from receipt of the Agreement to
consider it, and to return the signed Agreement to Michael A. Bonarti, General
Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450, Roseland,
New Jersey 07068.  In order for Executive to fully understand his statutory
rights and the legal effect of a waiver by Executive of those rights, he has the
right to consult with an attorney.
 
(b)           If Executive elects to sign the Agreement it means that: (i) he
has read the Agreement and understands it; (ii) he has not received any
inducements to sign the Agreement other than what is set forth in the Agreement;
(iii) he has had adequate opportunity to consult with an attorney of his
choosing and has been advised to do so if he chooses; and (iv) he has signed the
Agreement voluntarily and knowingly.
 
(c)           Executive understands and agrees that if he chooses to sign the
Agreement before the expiration of the twenty-one (21) day consideration period,
he has waived the remainder of that period.
 
(d)           After Executive has signed the Agreement, Executive may revoke his
acceptance of it within seven (7) days from the date of his execution of the
Agreement.  Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068.  If revocation of the Agreement is not made within
the seven (7) day revocation period, the Agreement will become final, binding
and irrevocable on both parties.
 
9.           In consideration of the Company’s undertakings and agreements to
him set forth
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
herein, Executive agrees to reacknowledge his acceptance of the Agreement and
its terms and conditions, without any changes, and before payment of any sums
due him arising from the Agreement, on January 2, 2013 by signing a Release and
Reacknowledgement in the form attached hereto as Exhibit A.  Payments will not
begin until after the seven day revocation period in Exhibit A has lapsed
without revocation of the Release and Reacknowledgement.
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and
Automatic Data Processing, Inc. have executed the foregoing Agreement.
 

 
EXECUTIVE
               
 
By:
/s/ Christopher R. Reidy       Christopher R. Reidy          

 
 

 
AUTOMATIC DATA PROCESSING, INC.
               
 
By:
/s/ Michael A. Bonarti       Name: Michael A. Bonarti       Title: Vice
President          

 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
       
EXHIBIT A


Release and Reacknowledgement Agreement (the “Agreement”)


The undersigned, Christopher R. Reidy, through and by his signature below, in
consideration of the undertakings and agreements set forth in that certain
Separation Agreement and Release between Christopher R. Reidy and Automatic Data
Processing, Inc. entered into November 12, 2012 (the “Separation Agreement”):


1. 
Reacknowledges his acceptance and agreement to the Separation Agreement as of
the date set forth below, including but not limited to the release provision
under paragraph 7, which provides:



 
(a)
In consideration for the above, Executive (including any family members, agents,
successors or assigns whose claim is based in whole or part on a Claim, as
defined below) agrees to forever release, acquit and discharge Automatic Data
Processing, Inc. and all its subsidiaries, affiliates, divisions and its and
their employees, officers, directors, agents, carriers, and shareholders and its
and their predecessors, successors and assigns (“Releasees”) from and against
all claims, actions and causes of action, of every kind, nature and description
without limitation, whether created by any constitution, statute, common law,
regulation, municipal ordinance, executive order, contract, duty or obligation
arising from any source which exist as of the date Executive signs the Agreement
(“Claims”).  This release includes all Claims arising under all federal, state
and local employment discrimination statutes, ordinances or regulations
including but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Rehabilitation Act, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, the Labor
Management Relations Act, the Sarbanes Oxley Act, the Health Insurance
Portability and Accountability Act, the Occupational Safety and Health Act, and
the Employee Retirement Income Security Act, and all other sex, sexual
orientation, marital status, religion, race, national origin, veterans’,
disability, age discrimination, whistleblower and anti-retaliation laws,
including but not limited to, the New Jersey Conscientious Employee Protection
Act, and the New Jersey Law Against Discrimination.  Executive expressly waives
all rights he may have under such laws, and under any amendments thereto, any
claims based on contract, tort, public policy, or any principle of law or
equity, and any claim for money, damages, attorneys’ fees, costs, and injunctive
or other relief.



 
(b)
Except as set forth herein, Executive acknowledges, represents and warrants that
the Company owes him no other wages, commissions, bonuses, vacation pay or other
compensation or payments of any nature, other than that specifically provided
for in the Agreement.  Executive further acknowledges that except as provided
for herein, the Company shall not have any obligation to him or to any other
person or entity for any other monies or benefits including, but not limited

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
to, attorneys’ fees (except as provided below with respect to indemnification),
car allowance, use of a Company car, stock, stock options, restricted stock,
stock purchase plan, pension, medical, life, short-term disability, long-term
disability or other insurance, ERISA benefits, severance or any obligation set
forth in any agreement of employment or other agreement with the Company,
whether such agreement is express or implied, including the 2006 Employment
Agreement.  The Company agrees that Executive is not releasing any claims or
rights he may have for indemnification under state or other law or the charter,
articles, or by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when he was a director or officer of the Company or any affiliated
company (including in each case and among other things any associated rights to
attorneys’ fees), provided that Executive will not be entitled to assert, and he
hereby waives, any claim for such indemnification and/or insurance coverage if
and to the extent it would compensate him for any amounts owed to the Company
under paragraph 7(c)(ii).

 
 
(c)
(i) Executive warrants that as of the date hereof (A) he has not filed any Claim
against Releasees and (B) he is unaware of any conduct by any Releasees that he
reasonably believes could form the basis of a material claim against the
Releasees, other than those matters which may have been previously discussed
with members of the Company’s legal department in connection with any pending or
threatened litigation.



(ii) A breach of paragraph 7(c)(i) shall entitle the Releasees to be indemnified
and held harmless for any losses, including attorneys fees, as a consequence of
such breach, provided the affected Releasee or Releasees shall have notified
Executive in writing prior to the third anniversary of this Agreement of a loss
or a claim against Releasees arising out of a breach of paragraph 7(c)(i), and
provided further that Executive’s indemnification obligations hereunder shall be
limited to the aggregate amount to be paid to Executive under paragraphs 2(a),
2(b) and 2(c) hereunder.   Releasees shall retain control of the defense and
settlement of any third party claims against Releasees that are the subject of
indemnification hereunder.


 
(d)
This release of all Claims shall not be construed to prohibit Executive from
cooperating with the Equal Employment Opportunity Commission (“EEOC”) in an
investigation by the EEOC of any matter, or responding to any subpoena or other
lawfully issued process in any such investigation, except that Executive waives
any monetary recovery in any lawsuit filed by the EEOC on behalf of Executive or
a class in which he would otherwise be a member.



2.            Acknowledges and agrees that (a) he has been advised to consult
with his attorney before signing the Agreement; (b) he has been advised that he
has 21 days from receipt of the Agreement to accept the terms and conditions set
forth herein; (c) he has read and understood the Agreement; (d) he has reviewed
the Agreement with his attorney or has elected not to do so; (e)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
after he signs the Agreement, he will have seven (7) days to revoke his
acceptance of it; (f) any such revocation must be in writing and delivered or
mailed by certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068; and (g) the Agreement is not effective or
enforceable until seven (7) days after he has signed it.


Accepted and Agreed to on this
____ day of January __, 2013.
 

         
By:
      Christopher R. Reidy         

 
                 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------